page department of the treasury internal_revenue_service washington d c no third party contacts contact person identification_number contact number fax t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -4942 number release date se t eo ra t date employer_identification_number legend trust company holding_company reserve_plan r s t u v x y z dear ---------- page this is in reply to your request for rulings as amended under sec_4941 sec_4942 and sec_4945 of the internal_revenue_code the code facts the trust is exempt from federal_income_tax as an organization described in sec_501 of the code and is classified as a private_operating_foundation under sec_509 and sec_4942 the general purpose of the trust is to promote open space recreation and education on the reserve and potentially on additional lands outside the reserve together with the reserve the preservation lands and to assure the preservation enhancement and protection of the preservation lands in perpetuity all for the benefit of the public habitats on the reserve promote an exceptional range of recreation and education opportunities on the reserve and perpetuate the care and public enjoyment of the reserve the trust was formed and will serve as a central organization for planning management environmental enhancement and expansion of public access programs and facilities to the reserve in particular the trust will protect and preserve significant wilderness and natural the reserve encompasses z acres within s that are committed to open space and recreational uses for the benefit of the general_public the reserve i sec_83 of natural open space and wilderness lands wildlands and of developed urban park and recreation facilities parklands r and the company are substantial contributors to the trust and are disqualified persons within the meaning of sec_4946 of the code with respect to the trust the company is a developer of large-scale communities on s public and private parks golf courses bike trails and other recreational facilities are found throughout the developed areas of s the company has incorporated conservation and environmental enhancement of land into its master planning r is the chairman of the company and sole shareholder of the holding_company which is the sole shareholder of the company the reserve is owned in parts by the company political subdivisions and private parties other than the company the company own sec_54 political subdivisions own and various public and private owners own of the reserve of the wildlands portion of the reserve is owned by the company and is owned by political subdivisions of the parklands portion of the reserve is owned by the company and is owned by various public agencies and private owners all of the wildlands are committed to open space use for example certain wildlands currently owned by the company are committed to the plan by an agreement executed by the company and numerous state and federal governmental agencies the plan addresses endangered and threatened species issues on a larger scale and multi-species basis and requires the company to permanently protect specified open space in return for development rights on other_property owned by the company the plan provides for the transfer of the designated open space lands to public agencies or nonprofit entities or other methods of pursuant to a management agreement between t and the company dated v the the other portion of the wildlands owned by the company is subject_to permanent page permanently protecting the open space over the next several years in conjunction with company development projects conservation easements in favor of t easement lands the company gave t conservation easements over x acres and a dollar_figurey commitment to underwrite planning management environmental enhancement and the expansion of public access to the wildlands t is tax exempt under sec_501 of the code and is classified as a public charity under sec_509 and sec_170 of the code this ruling does not address any specific issues regarding arrangements with t management agreement t is currently providing natural resource stewardship and public access programs on all company-owned wildlands including the easement lands and on some wildlands owned by public agencies under the management of the company hiking mountain bike rides and equestrian trail rides are now available in the wildlands pursuant to the terms of the easements the easement lands are committed in perpetuity for open space in addition the company will transfer its fee interest in the easement lands by no later than u to either i a political_subdivision ii the trust or iii another sec_501 public charity each hereinafter referred to as an eligible donee or collectively as eligible donees to better facilitate management and protection of the wildlands as a whole the trust is envisioned to eventually own portions of the wildlands and be a land steward of the reserve to promote its vision of a single open space program preserved for the general_public in the midst of urban development the trust will promote preservation of natural habitats throughout the wildlands without regard to current ownership boundaries in acting as land steward the trust aims to provide the public with hiking and equestrian trails as well as other recreational and educational opportunities in the wildlands the trust will also create and publish maps sponsor public events and gatherings develop tour routes and training materials for public tours and engage in other activities for the reserve as described in greater detail below the trust will enter into contracts with t to perform certain land management and improvement services on the preservation lands one such contract will be substantially_similar to the current management agreement between the company and t both in substance and in the land it covers under no condition will the trust directly assume the company’s obligations to t under the management agreement or otherwise unless the company and t mutually agree to terminate the management agreement the trust will not enter into any such similar contract with t the trust will not assume any obligations of the company when it contracts with t because all such obligations will have been previously extinguished as previously noted this ruling does not address any specific issues regarding arrangements with t recreational and educational_purposes in some instances they provide linkages eg bike trails and wildlife movement corridors important to the recreational enjoyment and environmental preservation of all of the reserve the parklands are part of the reserve as they are already developed and enjoyed for the trust may make grants or provide services or facilities to benefit specific parklands page owned by an eligible donee eg a nature center in a city park the trust will not engage in any activity to directly benefit any specific parklands owned by the company or other private parties the trust however will fund or provide services that generally include such parklands as a part of the reserve eg produce public information materials regarding the reserve and all property in the reserve conduct scientific wildlife studies involving all applicable portions of the reserve the trust will have at least one management level employee and other staff as necessary from time to time such as project directors and administrative assistants in addition from time to time as necessary employees of the company whose time will be provided at no charge by the company to the trust may carry out certain activities of the trust the company will also provide administrative support services office space and utilities to the trust at no cost the trust may also contract with other commercial public and nonprofit_organizations that are not disqualified persons with respect to the trust as defined in sec_4946 of the code to provide services and facilities in connection with the reserve the trust will establish adequate procedures to see that such service providers fulfill their obligations under these contracts the trust relies for financial support primarily from funding by the company and r and other sec_501 organizations supported by r the trust may also conduct public fund-raising activities and seek public and nonprofit organization grants to support its activities additionally the trust’s financial support will come from fees that may be charged to cover costs associated with public access or use of the reserve such as camping fees or equestrian center fees the trust will engage in the following activities on the preservation lands collectively preservation activities a prepare and communicate a comprehensive stewardship plan for the reserve create publish distribute and promote plans for the reserve sponsor public events to promote and advocate plans for the reserve sponsor meetings and forums to discuss how reserve landowners and community interests can work to implement a comprehensive plan for the reserve assist and support the creation of community organizations and government entities to support and manage reserve lands b produce research and scientific studies to advance understanding of the reserve and land stewardship strategies observe habitat and species conditions activities set up monitoring cameras and equipment trap tag photograph and or observe species habitats geological and cultural features create test plots and other scientific experiments produce and distribute reports and findings of research and studies and page make recommendations on conservation c provide resource stewardship and environmental enhancement for the reserve document and photograph resources and resource problems identify suitable sites for future relocation or reintroduction of native plant sec_3 conduct plant and animal surveys examine lands to identify needs for resource protection rehabilitation and and animals enhancement enhance and restore habitats by eradicating non-native plants and animals and planting watering feeding transplanting and relocating native plants and animals take actions to protect native species and habitats such as erosion prevention predator control and fire management design and execute activities - such as spraying digging burning and trapping - to remove harmful species coordinate with public entities wildlife agencies and adjoining land managers with respect to habitat restoration fire management and wildlife monitory programs d produce and distribute public education and public information regarding the reserve create and maintain a website about the reserve its features resources and activities produce books articles newsletters films videos direct mail pamphlets and displays about the reserve and conservation and access activities occurring on it including maps and photographs produce and distribute information designed to educate the public on caring for and living harmoniously with the reserve sponsor community events to showcase reserve activities and achievements plan and execute education programs tours and seminars that feature natural historic or cultural resources produce and distribute field guides maps illustrations and photographs e promote and facilitate educational and recreational public access on the reserve fund install and maintain park-type improvements for public use and enjoyment such as biking hiking and equestrian trails restrooms drinking fountains parking lots access roads viewpoints picnic tables public safety and information signs develop tour routes and training materials for public tours recruit and train docents and other volunteers provide docent led or other public access tours and programs create maps and other interpretive information depicting trails and access page opportunities sponsor public events and gatherings distribute or otherwise communicate schedules and information about public access and activities provide site patrols and other security services for public safety the trust also plans to fund construct and maintain significant capital improvements to facilitate and promote public access education and enjoyment of the reserve collectively improvement activities these improvement activities will be conducted only on easement lands and lands owned by eligible donees such as camping facilities nature centers interpretive centers equestrian centers and gardens law sec_4941 of the code imposes an initial tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4941_d_-2 of the foundation and similar taxes regulations provides example of sec_53_4941_d_-2 of the regulations provides as follows m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions which exist in a particular neighborhood of n corporation p a substantial_contributor to m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing example of sec_53_4941_d_-2 of the regulations provides as follows a disqualified_person with respect to a private_foundation contributed certain real_estate to the private_foundation for the purpose of building a neighborhood recreation center in a particular underprivileged area as a condition of the gift the private_foundation agreed to name the recreation center after the disqualified_person since the benefit to the disqualified_person was only incidental and tenuous the naming of the recreation center by itself was not an act of self- dealing revrul_66_358 1966_2_cb_218 holds in part that the acceptance of a gift by an exempt sec_501 organization will not affect its exempt status even though the donor retained the right to continue using a picture of a certain scenic view in the park as its brand symbol in this case it was concluded that the benefits derived from the gift which included maintenance and operation costs flow principally to the general_public through access to and use of the park and its continued operation page revrul_73_407 1973_2_cb_383 holds that the public recognition afforded by a private_foundation to a disqualified_person through the use of the disqualified person’s name by the private_foundation for years is an incidental and tenuous benefit which does not constitute an act of self-dealing under sec_4941 of the code revrul_77_367 1977_2_cb_193 holds that a nonprofit organization formed to create and operate a replica of an early american village is engaging in educational activities similar to those of a museum and qualifies for exemption under sec_501 or the code even though a corporation that donated land and a substantial percentage of the organization’s support benefits by having the village named after it and by having its name associated with the village through both the corporations’ and the organization’s advertising the ruling recognized that any benefit going to the corporation was merely incidental to the benefits flowing to the general_public from access to the village and its historic structures sec_4942 of the code and sec_53_4942_a_-3 of the regulations define qualifying_distribution as any amount_paid by a private_foundation to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation organization--- sec_4942 of the code defines the term operating_foundation to mean any a which makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser of-- i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which normally makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e or iii substantially_all of the support other than gross_investment_income as defined in sec_509 of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 with respect to each other or the recipient foundation not more page than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income sec_53_4942_b_-1 of the regulations provides that in general qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation thus grants made to other organizations to assist them in conducting activities which help to accomplish their charitable educational or other similar exempt_purpose are considered an indirect rather than direct means of carrying out activities constituting the charitable educational or other similar exempt_purpose of the grantor foundation regardless of the fact that the exempt_activities of the grantee organization may assist the grantor foundation in carrying out its own exempt_activities amounts paid to acquire or maintain assets that are used directly in the conduct of the foundation's exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation's exempt_activities likewise administrative expenses such as staff salaries and traveling expenses and other operating costs necessary to conduct the foundation's exempt_activities regardless of whether they are directly for the active_conduct of such exempt_activities shall be treated as qualifying distributions expended directly for the active_conduct of such exempt_activities if such expenses and costs are reasonable in amount revrul_74_450 1974_2_cb_388 states that amounts set_aside to pay for the conversion of an acquired farmland into a wildlife sanctuary and public park that includes extensive tree planting building of a large earthen dam and construction of various fences roads and other public service facilities constitute qualifying distributions directly for the active_conduct of the foundation’s exempt_activities revrul_78_315 1978_2_cb_271 describes a_trust which is exempt from federal_income_tax as an organization described in sec_501 and a private_foundation whose sole activity is the operation of a cultural center the managing trustees of the trust formed a separate corporation to act only in a fiduciary capacity on behalf of the trust in conducting the operations of the cultural center the trust turned over substantially_all of its annual adjusted_net_income to the corporation for disbursement in the operation of the cultural center that included contracting for goods and services on behalf of the trust the ruling reasoned that because the corporation acted only in a fiduciary capacity on behalf of the trust it was not a grantee organization to the trust the payment of goods and services constituted qualifying distributions directly for the active_conduct of activities constituting its exempt purposes in determining the trust's qualification as an operating_foundation under sec_4942 sec_4945 of the code imposes a tax on any taxable_expenditure as defined in sec_4945 of the code made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 page sec_53_4945-6 of the regulations generally provides that any payment that constitutes a qualifying_distribution under sec_4942 of the code will not be treated as a taxable_expenditure under sec_4945 sec_4946 of the code provides that the term disqualified_person includes with respect to a private_foundation a person who is a substantial_contributor to the foundation analysis the trust was formed for the charitable purpose of preserving and protecting the preservation lands all for benefit of the public the trust will conduct preservation activities that include preparing and communicating a comprehensive stewardship plan for the reserve producing research and scientific studies to advance understanding of the reserve and land stewardship strategies providing resource stewardship and environmental enhancement for the reserve producing and distributing public education and public information regarding the reserve and promoting and facilitating public access on the reserve these preservation activities will promote the trust’s exempt_purpose and benefit the general_public primarily by promoting open space recreation and education on the reserve and by assuring its preservation enhancement and protection in perpetuity the trust will also conduct improvement activities that include the building of camping facilities nature centers interpretive centers equestrian centers gardens and the maintenance of such facilities all for the benefit of the public the trust will expend income and assets for improvement activities only on the easement lands and on lands owned by eligible donees and for uses that benefit the general_public the activities will be conducted by the trust's own staff support services provided at no cost to the trust by the company and by contracts with third party service providers the payments for these are similar to the payments made on activities benefiting the public made by the private_foundation in revrul_74_450 supra which were held qualifying distributions for the active_conduct of its exempt_function in addition we consider the trust's payments on contracts with third party service providers to be fees for services rendered and not grants the services rendered are directly for the conduct of activities constituting the trust’s exempt purposes pursuant to revrul_78_315 such payments for services constitute qualifying distributions under sec_4942 of the code under sec_4941 of the code any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation generally constitutes self-dealing the trust will conduct preservation and improvement activities that involve spending its income and assets on easement lands and on lands owned by eligible donees under the facts and circumstances company currently owns the fee interest in the easement lands however the easement lands are irrevocably committed in perpetuity to open space for the benefit of the public are and will be continually used and enjoyed by the general_public and will be transferred to an eligible donee by no later than u the easement lands cannot revert to the company under these particular facts and circumstances any present benefit if there is present benefit to the company by the trust's expenditures on the page easement lands will be tenuous or incidental these benefits are analogous to the benefits provided and received by the disqualified persons in rev ruls and and will not give rise to self-dealing under sec_53_4941_d_-2 of the regulations the trust will expend funds on improvement activities building camping facilities interpretive centers equestrian centers gardens etc on only i lands owned by an eligible donee and ii easement lands in contrast the trust will engage in other activities to promote its exempt purposes these preservation activities include preparing and communicating a comprehensive stewardship plan for the reserve producing research and scientific studies to advance understanding of the reserve and land stewardship strategies providing resource stewardship and environmental enhancement for the reserve producing and distributing public education and public information regarding the reserve and promoting and facilitating public access on the reserve these preservation activities will promote the trust’s exempt_purpose and benefit the general_public primarily by promoting open space recreation and education on the reserve and by assuring its preservation enhancement and protection in perpetuity because of their broad nature these activities involve all preservation lands including lands owned by the company because all wildlands under company ownership are already committed to open space use any benefits derived by the company will also be incidental or tenuous under sec_53_4941_d_-2 of the regulations and therefore will not give rise to self-dealing lastly because the preservation activities promote the trust’s charitable purpose to promote open space recreation environmental preservation and education on the preservation lands for the public benefit the expenditure of funds for preservation activities will not constitute taxable_expenditures under sec_4945 of the code because the expenditures are treated as qualifying distributions under sec_4942 as discussed earlier they are not taxable_expenditures pursuant to sec_53_4945-6 of the regulations based on the foregoing and the representations made we rule as follows payments by the trust made with respect to the preservation lands including capital improvements to the preservation lands and amounts paid to commercial public and nonprofit service providers none of whom will be disqualified persons for services related to preserving and enhancing the preservation lands will constitute qualifying distributions directly for the active_conduct of the trust’s charitable activities within the meaning of sec_4942 and sec_4942 of the code payments by the trust for preservation activities and improvement activities as described above on i the easement lands and on ii lands owned by an eligible donee will not constitute acts of self-dealing under sec_4941 of the code or taxable_expenditures under sec_4945 payments by the trust for preservation activities as described above on all preservation lands including lands owned by the company will not constitute acts of self-dealing under sec_4941 of the code or taxable_expenditures under sec_4945 page the contribution of land to the trust by the company which land is legally required to be transferred by the company to one or more public entities followed by the transfer by the trust of such land to one or more public entities will not constitute acts of self- dealing under sec_4941 of the code or taxable_expenditures under sec_4945 except as we have ruled above we express no opinion as to the tax consequences of the activities under the cited code provisions or under any other provisions of the code further this does not purport to opine on any charitable_contribution deductibility issues under sec_170 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the parties who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely lois g lerner director exempt_organizations rulings agreements
